I concur in the finding that the deed was not intended as a mortgage; but I think plaintiff is entitled to recover the rental value of the land from the date of her demand for possession thereof. Having held that the land was hers, and that she was entitled to possession thereof, I do not see how the Court can deny her the right to recover the rental value thereof from the date of her demand for possession. No agreement to pay rent was necessary. The law imposes the payment of it as the proper measure of damages for unlawfully withholding *Page 372 
the possession from her. She demanded possession in December, 1912, and I think she is entitled to recover the rental value of the land from that time.
MR. JUSTICE WATTS. I concur, but agree with Mr. Justice Hydrick that plaintiff is entitled to rent as indicated by him.